DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment of 10/05/2020 does not place the Application in condition for allowance.
Claims 1-20 are currently pending.  In response to Office Action mailed on 07/17/2020, Applicant has amended claims 1-3, 7-8, 10-11, 16-17 and 20.   

Status of the Rejections
Due to Applicant’s amendment of claims 1-3, 7-8, 10-11, 16-17 and 20, all rejections from the Office Action mailed on 07/17/2020 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathews et al. (US 6,800,933 B1).  Supporting evidence is provided by Ghoshal (US 2002/0092557 A1).


    PNG
    media_image1.png
    612
    996
    media_image1.png
    Greyscale

Figure 1: Integrated Circuit Assembly of Mathews

Mathews further discloses that each of the circuit (circuit elements 20, 22 and 24) is intercoupled to a region of semiconductor-on-insulator substrate (12) through active/bump portions (26, 28 and 30) (2:66-3:9) (the region is interpreted as the portion of 12 directly below the circuit element 20/22/24).  
Mathews further discloses the semiconductor-on-insulator substrate (12) comprises an insulating substrate (34) and a semiconductor substrate (base substrate 32 which is made of 
Mathews further discloses a thermoelectric generator comprising an assembly of thermocouples (Peltier devices 14, 16 and 18) electrically coupled in series and thermally coupled in parallel and contained within the region of the link device (32+34) subjected to the temperature gradient (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).  Since interconnect layer (38) acts as a cold plate (3:48-49), and the region (26, 28 or 30) acts as the hot plate (as it is heated by the circuit elements 20, 22 and 24), a thermal gradient inherently present across the thermocouple assembly (Peltier devices 14, 16 and 18).  Mathews further discloses a first end (top end) of each of the thermocouple (14, 16 and 18) being positioned at an end area (top end area) near the circuit (20, 22 or 24) and a second end (bottom end) of the each thermocouple (14, 16 or 18) being positioned at an end area (bottom end area) away from the circuit (20, 22 or 24).
Mathews explicitly discloses that the thermoelectric generator is disposed in the link device (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).

It is known to one skilled in the thermoelectric art that any thermocouple module or assembly can operate in (i) Peltier mode to heat or cool an object) or (ii) Seebeck mode to create an electrical current by the thermocouple assembly in response to a thermal gradient (for example see [0073] of US 2002/0092557 A1).  Therefore, the thermocouple module or assembly (18) is inherently or implicitly capable of creating an electrical current by the thermocouple assembly in response to the creation of the thermal gradient. 
“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process” (In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)) (MPEP §2112.02 (i)). Since, the device of Mathews is same as the instant claim, the device of Mathews is capable of creating an electrical current by the thermocouple assembly in response to a thermal gradient.
Mathews further discloses each of the figures 1-2 are cross-sectional view, and therefore does not explicitly show that a major axis of each semiconductor region of the doped semiconductor regions (48, 52, 46 and 50) extends in a direction that is parallel to a major In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 7, Mathews further discloses that the link device comprises insulating regions (gaps between semiconductor regions 46, 50, 48 and 52 are filled by insulating material 34) (see figures 1 and 2) within the semiconductor substrate (32), parallel doped semiconductor regions (46, 50, 48 and 52) are electrically coupled in series so as to form a chain of regions alternately between a first conductivity type and a second conductivity type opposite the first conductivity type (see fig. 2). 
Regarding claim 16, Mathews discloses a method (see figures 1-2) (2:56-4:10) comprising providing a circuit (circuit elements 20, 22 or 24) (3:4-9) that are capable of producing heat during operation (circuit elements inherently or implicitly products heat during operation).  Mathews also discloses heat can be transferred away from active region 30 (3:48-50), which implies that active region 30 is heated due to operation of the circuit element 24.
Mathews further discloses that each of the circuit elements (20, 22 and 24) is coupled to a region of semiconductor-on-insulator substrate (12) through active/bump portions (26, 28 and 30) (2:66-3:9) (the region is interpreted as the portion of 12 directly below the circuit element 20/22/24).  
Mathews further discloses the semiconductor-on-insulator substrate (12) comprises an insulating substrate (34) and a semiconductor substrate (base substrate 32 which is made of semiconductor) (3:10-22). The insulating substrate (34) connects the semiconductor substrate (32) and the insulating film (36) (see fig. 1) and thus can be interpreted as the claimed interconnect.  Therefore, the semiconductor-on-insulator substrate (12) comprising the insulating 
Mathews further discloses a thermocouple assembly (Peltier devices 14, 16 and 18) is disposed in the region of the link device (32+34) (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).  Since interconnect layer (38) acts as a cold plate (3:48-49), and the region (26, 28 or 30) acts as the hot plate (as it is heated by the circuit elements 20, 22 and 24), a thermal gradient inherently present across the thermocouple assembly (Peltier devices 14, 16 and 18). 
Mathews further discloses that the thermocouple assembly (18) comprises a plurality of parallel doped semiconductor regions (p-type impurity region 46 and 48, and n-type impurity region 50 and 52, all of which are parallel from each other in vertical direction as shown in figure 2) disposed in the semiconductor substrate (32) (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32), and adjacent semiconductor regions (impurity regions 48, 52, 46 and 50) (fig. 2) are electrically coupled in series and thermally coupled in parallel so as to form a chain of semiconductor regions alternating between a first conductivity type (p-type) and a second conductivity type (n-type) opposite to the first conductivity type (p-type) (3:38-45). Mathews further discloses a first end (top end) of each of the doped semiconductor regions (14, 16 and 18) being positioned at an end area (top end area) near the circuit (20, 22 or 24) and a second end (bottom end) of the each doped semiconductor region (14, 16 or 18) being positioned at an end area (bottom end area) away from the circuit (20, 22 or 24).

“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process” (In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)) (MPEP §2112.02 (i)). Since, the device of Mathews is same as the instant claim, the device of Mathews is capable of creating an electrical current by the thermocouple assembly in response to a thermal gradient.
Mathews further discloses each of the figures 1-2 are cross-sectional view, and therefore does not explicitly show that a major axis of each semiconductor region of the doped semiconductor regions (48, 52, 46 and 50) extends in a direction that is parallel to a surface of the semiconductor substrate (32). However, in absence of evidence of criticality, such placement of the doped semiconductor regions is held to be an obvious matter of design choice to one of ordinary skilled in the art. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 18, Mathews further discloses the at least the portion of the thermocouples (one couple formed by p-type impurity region 46 and n-type impurity region 50, and another couple being formed by p-type impurity region 48 and n-type impurity region 52) (fig. 2) of the thermocouple assembly (18) that are disposed in the semiconductor substrate (32) are respectively separated from adjacent thermocouples by insulating regions (by insulating film or substrate 34) in the semiconductor substrate (32). 

Regarding claim 20, Mathews further discloses the adjacent semiconductor regions of the parallel doped semiconductor regions (impurity regions 48, 52, 46 and 50) being electrically coupled in series (3:38-45) comprises the adjacent semiconductor regions (impurity regions 48, 52, 46 and 50) being electrically coupled in series by vias (58) (fig. 3) and one or more metal tracks (38 and 54) (figures 2 and 3), the one or more metal tracks extending in a first level of metallization of the interconnect (34) (see fig. 2).

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathews et al. (US 6,800,933 B1) as applied to claim 1 above, and further in view of Rivero et al. (US 2010/0308898 A1).
Regarding claim 3, applicant is directed above for complete discussion of Mathews with respect to claim 1, which is incorporated herein.  Mathews does not explicitly disclose providing power from the thermo-electric generator to at least one of the elements.
Rivero is directed to a method of generating power wherein power generated by the thermo-electric generator is provided or supplied to at least one of integrated elements ([0003]) in order to decrease the load on the battery which increases the lifetime of the battery ([0003]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have provided the power generated by thermo-electric generator to the circuit elements as 
Regarding claims 4-6, applicant is directed above for complete discussion of Mathews with respect to claim 1, which is incorporated herein.  Mathews does not explicitly disclose storing energy in a capacitor or battery.
Rivero is directed to a method wherein power generated by thermo-electric generator is stored in a battery ([0003]) or capacitor ([0013]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the battery or capacitor as taught by Rivero in the method of Mathews such that the electricity can be stored for later use, as shown by Rivero.

Claims 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathews et al. (US 6,800,933 B1) in view of Rivero et al. (US 2010/0308898 A1).
Regarding claim 8, Mathews discloses a method (see figures 1-2) (2:56-4:10) comprising providing a plurality of circuit elements (20, 22 and 24) (3:4-9) that are capable of producing heat during operation (circuit elements inherently or implicitly products heat during operation).  One of these elements read on instant claimed first integrated circuit (20, 22 or 24). Mathews also discloses heat can be transferred away from active region 30 (3:48-50), which implies that active region 30 is heated due to operation of the circuit element 24.
Mathews further discloses that each of the circuit elements (20, 22 and 24) is coupled to a region of semiconductor-on-insulator substrate (12) through active/bump portions (26, 28 and 30) (2:66-3:9) (the region is interpreted as the portion of 12 directly below the circuit element 20/22/24).  

Mathews further discloses a thermoelectric generator comprising an assembly of thermocouples (Peltier devices 14, 16 and 18) electrically coupled in series and thermally coupled in parallel and contained within the region of the link device (32+34) subjected to the temperature gradient (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).  Since interconnect layer (38) acts as a cold plate (3:48-49), and the region (26, 28 or 30) acts as the hot plate (as it is heated by the circuit elements 20, 22 and 24), a thermal gradient inherently present across the thermocouple assembly (Peltier devices 14, 16 and 18). 
Mathews explicitly discloses that the thermoelectric generator is disposed in the link device (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).
Mathews further discloses a first end (top end) of each of the thermocouple (14, 16 and 18) being positioned at an end area (top end area) near the first integrated circuit (20, 22 or 24) 
Mathews further discloses that the assembly of thermocouples  comprises a plurality of parallel doped semiconductor regions (p-type impurity region 46 and 48, and n-type impurity region 50 and 52, all of which are parallel from each other in vertical direction as shown in figure 2) disposed in the semiconductor substrate (32) (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32), and adjacent semiconductor regions (impurity regions 48, 52, 46 and 50) (fig. 2) are electrically coupled in series and thermally coupled in parallel so as to form a chain of semiconductor regions alternating between a first conductivity type (p-type) and a second conductivity type (n-type) opposite to the first conductivity type (p-type) (3:38-45). 
It is known to one skilled in the thermoelectric art that any thermocouple module or assembly can operate in (i) Peltier mode to heat or cool an object) or (ii) Seebeck mode to create an electrical current by the thermocouple assembly in response to a thermal gradient (for example see [0073] of US 2002/0092557 A1).  Therefore, the thermocouple module or assembly (18) is inherently or implicitly capable of creating an electrical current by the thermocouple assembly in response to the creation of the thermal gradient. 
“When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process” (In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)) (MPEP §2112.02 (i)). Since, the device of Mathews is same as the instant claim, the device of Mathews is capable of creating an electrical current by the thermocouple assembly in response to a thermal gradient.
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
However, Mathews does not explicitly disclose supplying the electrical current to a device such as capacitor or battery.
Rivero is directed to a method wherein power generated by thermo-electric generator is stored in a battery ([0003]) or capacitor ([0013]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the battery or capacitor as taught by Rivero in the method of Mathews such that the electricity can be stored for later use, as shown by Rivero.
Regarding claim 9, Wanlass as modified by Rivero discloses the electric current is sued to charge a battery ([0003] of Rivero).
Regarding claim 10, Wanlass further discloses an interconnect region (38) disposed over the substrate (32), wherein the parallel doped semiconductor regions (46, 50, 48 and 52) are electrically coupled in series so as to form a chain of regions alternately between a first conductivity type and a second conductivity type opposite the first conductivity type (see fig. 2). 
Regarding claim 11, Mathews further discloses the parallel doped semiconductor regions (impurity regions 48, 52, 46 and 50) being electrically coupled in series by vias (58) (fig. 3) and one or more metal tracks (38 and 54) (figures 2 and 3), the one or more metal tracks extending in a first level of metallization of the interconnect (34) (see fig. 2).

Regarding claim 13, Wanlass further discloses that the first integrated circuit (20, 22 or 24) is thermally coupled to the plurality of thermocouples (see figures 1 and 2).
Regarding claim 14, Wanlass further discloses that the plurality of thermocouples (each thermocouple formed by a p-type and n-type semiconductor regions as shown in figure 2)  is partially disposed on and contacting a first material (silicon material of 32) having a first type (semiconductor type) (3:18-19) and a second material (38) having second type (metallic) (3:63-66).
Regarding claim 15, Wanlass further discloses that the first integrated circuit (20) is disposed over the link device (32, 34 and/or 36), a second integrated circuit (22) is disposed over the link device (32+34), and the region (36) of the link device that is subjected to the thermal gradient is laterally disposed between the first integrated circuit (20) and the second integrated circuit (22) (see figure 1).

Claims 1-2, 7 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathews et al. (US 6,800,933 B1) in view of Ibaraki (US 2010/0219525 A1).  Supporting evidence is provided by Ghoshal (US 2002/0092557 A1).
Regarding claim 1, Mathews discloses a method (see figures 1-2) (2:56-4:10) comprising providing a plurality of circuits (circuit elements 20, 22 and 24) (3:4-9) that are capable of producing heat during operation (circuit elements inherently or implicitly products heat during 
Mathews further discloses that each of the circuit elements (20, 22 and 24) is coupled to a region of semiconductor-on-insulator substrate (12) through active/bump portions (26, 28 and 30) (2:66-3:9) (the region is interpreted as the portion of 12 directly below the circuit element 20/22/24).  
Mathews further discloses the semiconductor-on-insulator substrate (12) comprises an insulating substrate (34) and a semiconductor substrate (base substrate 32 which is made of semiconductor) (3:10-22). The insulating substrate (34) connects the semiconductor substrate (32) and the insulating film (36) (see fig. 1) and thus can be interpreted as the claimed interconnect.  Therefore, the semiconductor-on-insulator substrate (12) comprising the insulating substrate (34) and the semiconductor substrate (base substrate 32 which is made of semiconductor) reads on instant claimed link device as it has same structure as the instant claim. Mathews further discloses that the circuit elements (20, 22 and 24) are disposed over the link device (12). Thus, Mathews discloses having a circuit (20, 22 or 24) electrically intercoupled to the link device (32+34), the link device comprises the semiconductor substrate (32) and the interconnect (34) overlying the semiconductor substrate (34).
Mathews further discloses a thermoelectric generator comprising an assembly of thermocouples (Peltier devices 14, 16 and 18) electrically coupled in series and thermally coupled in parallel and contained within the region of the link device (32+34) subjected to the temperature gradient (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).  Since interconnect layer (38) acts as a cold plate (3:48-49), and the region (26, 28 or 30) acts as the hot plate (as it is heated by the circuit 
Mathews explicitly discloses that the thermoelectric generator is disposed in the link device (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).
Mathews further discloses that the assembly of thermocouples  comprises a plurality of parallel doped semiconductor regions (p-type impurity region 46 and 48, and n-type impurity region 50 and 52, all of which are parallel from each other in vertical direction as shown in figure 2) disposed in the semiconductor substrate (32) (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32), and adjacent semiconductor regions (impurity regions 48, 52, 46 and 50) (fig. 2) are electrically coupled in series and thermally coupled in parallel so as to form a chain of semiconductor regions alternating between a first conductivity type (p-type) and a second conductivity type (n-type) opposite to the first conductivity type (p-type) (3:38-45).
It is known to one skilled in the thermoelectric art that any thermocouple module or assembly can operate in (i) Peltier mode to heat or cool an object) or (ii) Seebeck mode to create an electrical current by the thermocouple assembly in response to a thermal gradient (for example see [0073] of US 2002/0092557 A1).  Therefore, the thermocouple module or assembly (18) is inherently or implicitly capable of creating an electrical current by the thermocouple assembly in response to the creation of the thermal gradient. 
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)) (MPEP §2112.02 (i)). Since, the device of Mathews is same as the instant claim, the device of Mathews is capable of creating an electrical current by the thermocouple assembly in response to a thermal gradient.
Mathews further discloses each of the figures 1-2 are cross-sectional view, and therefore does not explicitly show that a major axis of each semiconductor region of the doped semiconductor regions (48, 52, 46 and 50) extends in a direction that is parallel to a surface of the semiconductor substrate ((32). 
Ibaraki discloses a Peltier device (see abstract and figures 2-5) wherein a major axis of doped semiconductor regions (112N and 112P) extends in a direction that is parallel to a surface (top surface) of the substrate (102) ([0021] and figs 2-5 – figure 5 shows the doped semiconductors are arranged horizontally, and therefore, the major axis would be parallel to the top surface of the substrate). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed each of doped semiconductor regions (48, 52, 46 and 50) of Mathews having a major axis extends in a direction that is parallel to a surface (top surface) of the substrate, as taught by Ibaraki in order to allow for device having Peltier effect, as shown by Ibaraki. 
Regarding claim 2, Mathews further discloses operating one of the elements comprises operating more than one of the elements (20, 22 and 24, figure 1). 
Regarding claim 7, Mathews further discloses that the link device comprises insulating regions (gaps between semiconductor regions 46, 50, 48 and 52 are filled by insulating material 34) (see figures 1 and 2) within the semiconductor substrate (32), doped semiconductor regions 
Regarding claim 16, Mathews discloses a method (see figures 1-2) (2:56-4:10) comprising providing circuit elements (20, 22 and 24) (3:4-9) that are capable of producing heat during operation (circuit elements inherently or implicitly products heat during operation).  Mathews also discloses heat can be transferred away from active region 30 (3:48-50), which implies that active region 30 is heated due to operation of the circuit element 24.
Mathews further discloses that each of the circuit elements (20, 22 and 24) is coupled to a region of semiconductor-on-insulator substrate (12) through active/bump portions (26, 28 and 30) (2:66-3:9) (the region is interpreted as the portion of 12 directly below the circuit element 20/22/24).  
Mathews further discloses the semiconductor-on-insulator substrate (12) comprises an insulating substrate (34) and a semiconductor substrate (base substrate 32 which is made of semiconductor) (3:10-22). The insulating substrate (34) connects the semiconductor substrate (32) and the insulating film (36) (see fig. 1) and thus can be interpreted as the claimed interconnect.  Therefore, the semiconductor-on-insulator substrate (12) comprising the insulating substrate (34) and the semiconductor substrate (base substrate 32 which is made of semiconductor) read on instant claimed link device as it has same structure as the instant claim. Mathews further discloses that the circuit elements (20, 22 and 24) are disposed over the link device (12).
Mathews further discloses a thermocouple assembly (Peltier devices 14, 16 and 18) is disposed in the region of the link device (32+34) (see annotated fig. 1 that shows Peltier device 
Mathews further discloses a first end (top end) of each of the thermocouple (14, 16 and 18) being positioned at an end area (top end area) near the circuit (20, 22 or 24) and a second end (bottom end) of the each thermocouple (14, 16 or 18) being positioned at an end area (bottom end area) away from the circuit (20, 22 or 24).
Mathews further discloses that the thermocouple assembly (18) comprises a plurality of parallel doped semiconductor regions (p-type impurity region 46 and 48, and n-type impurity region 50 and 52, all of which are parallel from each other in vertical direction as shown in figure 2) disposed in the semiconductor substrate (32) (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32), and adjacent semiconductor regions (impurity regions 48, 52, 46 and 50) (fig. 2) are electrically coupled in series and thermally coupled in parallel so as to form a chain of semiconductor regions alternating between a first conductivity type (p-type) and a second conductivity type (n-type) opposite to the first conductivity type (p-type) (3:38-45).
It is known to one skilled in the thermoelectric art that any thermocouple module or assembly can operate in (i) Peltier mode to heat or cool an object) or (ii) Seebeck mode to create an electrical current by the thermocouple assembly in response to a thermal gradient (for example see [0073] of US 2002/0092557 A1).  Therefore, the thermocouple module or assembly (18) is inherently or implicitly capable of creating an electrical current by the thermocouple assembly in response to the creation of the thermal gradient. 
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)) (MPEP §2112.02 (i)). Since, the device of Mathews is same as the instant claim, the device of Mathews is capable of creating an electrical current by the thermocouple assembly in response to a thermal gradient.
Mathews further discloses each of the figures 1-2 are cross-sectional view, and therefore does not explicitly show that a major axis of each semiconductor region of the doped semiconductor regions (48, 52, 46 and 50) extends in a direction that is parallel to a surface of the semiconductor substrate ((32). 
Ibaraki discloses a Peltier device (see abstract and figures 2-5) wherein a major axis of doped semiconductor regions (112N and 112P) extends in a direction that is parallel to a surface (top surface) of the substrate (102) ([0021] and figs 2-5 – figure 5 shows the doped semiconductors are arranged horizontally, and therefore, the major axis would be parallel to the top surface of the substrate). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed each of doped semiconductor regions (48, 52, 46 and 50) of Mathews having a major axis extends in a direction that is parallel to a surface (top surface) of the substrate, as taught by Ibaraki in order to allow for device having Peltier effect, as shown by Ibaraki. 
 Regarding claim 17, Mathews further discloses the circuit elements are packaged and bonded to the link device (12) by semiconductor bumps (active regions or bumps 26, 28 and 30) (see fig. 1 and 2:64-3:3). 
Regarding claim 18, Mathews further discloses the at least the portion of the thermocouples (one couple formed by p-type impurity region 46 and n-type impurity region 50, 
Regarding claim 19, Mathews further discloses a plurality of thermocouples (one couple formed by p-type impurity region 46 and n-type impurity region 50, and another couple being formed by p-type impurity region 48 and n-type impurity region 52) (fig. 2) of the thermocouple assembly (18) are disposed above the semiconductor substrate (32) (see fig. 2). 
Regarding claim 20, Mathews further discloses the adjacent semiconductor regions of the thermocouple assembly being electrically coupled in series (3:38-45) comprises the adjacent semiconductor regions (impurity regions 48, 52, 46 and 50) being electrically coupled in series by vias (58) (fig. 3) and one or more metal tracks (38 and 54) (figures 2 and 3), the one or more metal tracks extending in a first level of metallization of the interconnect (34) (see fig. 2).

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathews et al. (US 6,800,933 B1) in view of Ibaraki (US 2010/0219525 A1) as applied to claim 1 above, and further in view of Rivero et al. (US 2010/0308898 A1).
Regarding claim 3, applicant is directed above for complete discussion of Mathews in view of Ibaraki with respect to claim 1, which is incorporated herein.  Mathews does not explicitly disclose providing power from the thermo-electric generator to at least one of the elements.

Therefore, it would have been obvious to one skilled in the art at the time of the invention to have provided the power generated by thermo-electric generator to the circuit elements as taught by Rivero in the method of Mathews such that the lifetime of the battery can be increased, as shown by Rivero.
Regarding claims 4-6, applicant is directed above for complete discussion of Mathews with respect to claim 1, which is incorporated herein.  Mathews does not explicitly disclose storing energy in a capacitor or battery.
Rivero is directed to a method wherein power generated by thermo-electric generator is stored in a battery ([0003]) or capacitor ([0013]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the battery or capacitor as taught by Rivero in the method of Mathews such that the electricity can be stored for later use, as shown by Rivero.

Claims 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathews et al. (US 6,800,933 B1) in view of Rivero et al. (US 2010/0308898 A1) and Ibaraki (US 2010/0219525 A1).  
Regarding claim 8, Mathews discloses a method (see figures 1-2) (2:56-4:10) comprising providing a plurality of circuit elements (20, 22 and 24) (3:4-9) that are capable of producing heat during operation (circuit elements inherently or implicitly products heat during operation).  One of these elements read on instant claimed first integrated circuit (20, 22 or 24). Mathews 
Mathews further discloses that each of the circuit elements (20, 22 and 24) is coupled to a region of semiconductor-on-insulator substrate (12) through active/bump portions (26, 28 and 30) (2:66-3:9) (the region is interpreted as the portion of 12 directly below the circuit element 20/22/24).  
Mathews further discloses the semiconductor-on-insulator substrate (12) comprises an insulating substrate (34) and a semiconductor substrate (base substrate 32 which is made of semiconductor) (3:10-22). The insulating substrate (34) connects the semiconductor substrate (32) and the insulating film (36) (see fig. 1) and thus can be interpreted as the claimed interconnect.  Therefore, the semiconductor-on-insulator substrate (12) comprising the insulating substrate (34) and the semiconductor substrate (base substrate 32 which is made of semiconductor) reads on instant claimed link device as it has same structure as the instant claim. Mathews further discloses that the circuit elements (20, 22 and 24) are disposed over the link device (12).
Mathews further discloses a thermoelectric generator comprising an assembly of thermocouples (Peltier devices 14, 16 and 18) electrically coupled in series and thermally coupled in parallel and contained within the region of the link device (32+34) subjected to the temperature gradient (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32).  Since interconnect layer (38) acts as a cold plate (3:48-49), and the region (26, 28 or 30) acts as the hot plate (as it is heated by the circuit elements 20, 22 and 24), a thermal gradient inherently present across the thermocouple assembly (Peltier devices 14, 16 and 18). 

Mathews further discloses a first end (top end) of each of the thermocouple (14, 16 and 18) being positioned at an end area (top end area) near the first integrated circuit (20, 22 or 24) and a second end (bottom end) of the each thermocouple (14, 16 or 18) being positioned at an end area (bottom end area) away from the first integrated circuit (20, 22 or 24).
Mathews further discloses that the assembly of thermocouples  comprises a plurality of parallel doped semiconductor regions (p-type impurity region 46 and 48, and n-type impurity region 50 and 52, all of which are parallel from each other in vertical direction as shown in figure 2) disposed in the semiconductor substrate (32) (see annotated fig. 1 that shows Peltier device 14, 16 or 18 is partially disposed in the semiconductor substrate 32), and adjacent semiconductor regions (impurity regions 48, 52, 46 and 50) (fig. 2) are electrically coupled in series and thermally coupled in parallel so as to form a chain of semiconductor regions alternating between a first conductivity type (p-type) and a second conductivity type (n-type) opposite to the first conductivity type (p-type) (3:38-45).
It is known to one skilled in the thermoelectric art that any thermocouple module or assembly can operate in (i) Peltier mode to heat or cool an object) or (ii) Seebeck mode to create an electrical current by the thermocouple assembly in response to a thermal gradient (for example see [0073] of US 2002/0092557 A1).  Therefore, the thermocouple module or assembly (18) is inherently or implicitly capable of creating an electrical current by the thermocouple assembly in response to the creation of the thermal gradient. 
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)) (MPEP §2112.02 (i)). Since, the device of Mathews is same as the instant claim, the device of Mathews is capable of creating an electrical current by the thermocouple assembly in response to a thermal gradient.
However, Mathews does not explicitly disclose supplying the electrical current to a device such as capacitor or battery.
Rivero is directed to a method wherein power generated by thermo-electric generator is stored in a battery ([0003]) or capacitor ([0013]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the battery or capacitor as taught by Rivero in the method of Mathews such that the electricity can be stored for later use, as shown by Rivero.
Mathews further discloses each of the figures 1-2 are cross-sectional view, and therefore does not explicitly show that a major axis of each semiconductor region of the doped semiconductor regions (48, 52, 46 and 50) extends in a direction that is parallel to a surface of the semiconductor substrate ((32). 
Ibaraki discloses a Peltier device (see abstract and figures 2-5) wherein a major axis of doped semiconductor regions (112N and 112P) extends in a direction that is parallel to a surface (top surface) of the substrate (102) ([0021] and figs 2-5 – figure 5 shows the doped semiconductors are arranged horizontally, and therefore, the major axis would be parallel to the top surface of the substrate). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have formed each of doped semiconductor regions (48, 52, 46 and 50) of Mathews having a 
Regarding claim 9, Wanlass as modified by Rivero discloses the electric current is sued to charge a battery ([0003] of Rivero).
Regarding claim 10, Wanlass further discloses an interconnect region (38) disposed over the substrate (32), wherein the semiconductor regions (46, 50, 48 and 52) are electrically coupled in series so as to form a chain of regions alternately between a first conductivity type and a second conductivity type opposite the first conductivity type (see fig. 2). 
Regarding claim 11, Mathews further discloses the semiconductor regions (impurity regions 48, 52, 46 and 50) being electrically coupled in series by vias (58) (fig. 3) and one or more metal tracks (38 and 54) (figures 2 and 3), the one or more metal tracks extending in a first level of metallization of the interconnect (34) (see fig. 2).
Regarding claim 12, Wanlass further discloses that one or more thermocouples (each thermocouple formed by a p-type and n-type semiconductor regions as shown in figure 2) are disposed on the semiconductor substrate (32) (see figures 1 and 2).
Regarding claim 13, Wanlass further discloses that the first integrated circuit (20, 22 or 24) is thermally coupled to the plurality of thermocouples (see figures 1 and 2).
Regarding claim 14, Wanlass further discloses that the plurality of thermocouples (each thermocouple formed by a p-type and n-type semiconductor regions as shown in figure 2)  is partially disposed on and contacting a first material (silicon material of 32) having a first type (semiconductor type) (3:18-19) and a second material (38) having second type (metallic) (3:63-66).
.

Allowable Subject Matter
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the search did not reveal any pertinent art in which the method of generating electric power according the claimed invention further comprises “the circuit is a first circuit, wherein the three-dimensional integrated structure comprises a second circuit, wherein the second end of each thermocouple is positioned at an end area near the second circuit”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Mathews as modified fails to disclose the method of generating electric power as required by instant claims, most important the first end of the thermocouple being near the circuit and the second end being away from the circuit.
The examiner respectfully disagrees.  Mathews explicitly discloses a first end (top end) of each of the thermocouple (14, 16 and 18) being positioned at an end area (top end area) near the first integrated circuit (20, 22 or 24) and a second end (bottom end) of the each thermocouple (14, 16 or 18) being positioned at an end area (bottom end area) away from the first integrated circuit (20, 22 or 24).

Correspondence/Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721